UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1574



TAMMY M. STONE,

                                              Plaintiff - Appellant,

          versus


LARRY STARCHER, Chief Supreme Court Justice,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-04-44-2)


Submitted:   August 27, 2004             Decided:   September 7, 2004


Before WIDENER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tammy M. Stone, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tammy    M.   Stone   appeals    the    district    court’s    order

accepting    the    recommendation    of    the    magistrate   judge   denying

Stone’s motion to proceed in forma pauperis and dismissing her

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we grant leave to proceed in forma pauperis

and affirm on the reasoning of the district court.               See Stone v.

Starcher, No. CA-04-44-2 (S.D.W. Va. Apr. 1 & May 3, 2004).                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                     - 2 -